UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4948



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ANDRE PHILLIP HUNT,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-03-185)


Submitted:   August 26, 2004             Decided:   September 1, 2004


Before WIDENER, and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anne R. Littlejohn, LAW OFFICE OF ANNE R. LITTLEJOHN, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James Andre Phillip Hunt appeals his conviction on a jury

verdict on a charge of being a felon in possession of a firearm, in

violation        of   18   U.S.C.     §§   922(g)(1),        924(a)(2)    (2000).

Specifically, he contends the district court abused its discretion

by allowing the introduction and repeated use at trial of evidence

of   his    participation     in   armed   robbery,    which    he   asserts   was

extremely prejudicial.

              Under Federal Rule of Evidence 403, relevant evidence

"may be excluded if its probative value is substantially outweighed

by the danger of unfair prejudice."              We review the lower court's

application of this balancing test with the broad deference that

the abuse of discretion standard requires, see, e.g., United States

v. Love, 134 F.3d 595, 603 (4th Cir. 1998), and find the district

court did not abuse its discretion in this case.                The evidence of

Hunt’s earlier participation in the armed robbery, in which he

brandished and fired the firearm later found in the vehicle he was

driving, had substantial probative value and was directly relevant

to whether Hunt was a felon in possession of a firearm.                   This is

particularly so given that another passenger had been in the

vehicle with Hunt between the time of the armed robbery and the

time police discovered the firearm when they stopped the vehicle.

There      was   no   abuse   of    discretion    in   the     district   court’s

determination that the probative value of the disputed evidence was


                                       - 2 -
not “substantially outweighed by the danger of unfair prejudice.”

Fed. R. Evid. 403.       While the robbery evidence was potentially

prejudicial to Hunt, it was not unfairly prejudicial and its

probative value exceeded any prejudice Hunt may have suffered,

given   that   Hunt’s   earlier   use   of   the   firearm   was   inexorably

intertwined with the proof that the firearm found in the vehicle

actually was possessed by Hunt.         See United States v. Myers, 280

F.3d 407, 413-14 (4th Cir. 2002); see also United States v. Chin,

83 F.3d 83, 88 (4th Cir. 1996) (holding murder evidence admissible

under Rules 403, 404(b) where it concerns “acts intrinsic to the

crime charged”).

            Accordingly, we affirm the district court’s denial of

Hunt’s motion in limine, and further affirm Hunt’s conviction and

sentence.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                   - 3 -